DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 31 October 2018, is acknowledged by the examiner and M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the time-series datasets transmitted from a source node to a destination node" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, the term “higher-order” in claim 1 is a relative term which renders the claim indefinite. The term “higher-order” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


As per claim 4, the intended scope of the claim is not clear because the relation between the conditional probability density and the method is not defined.
Claims 5 and 6 depend upon claim 4, and thus include the aforementioned limitation(s) without providing further clarity as to the intended scope.

Claim 9 recites the limitation "the time-series datasets transmitted from a source node to a destination node" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Also, the term “higher-order” in claim 9 is a relative term which renders the claim indefinite. The term “higher-order” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 10-16 depend upon claim 9, and thus include the aforementioned limitation(s).

As per claim 12, the intended scope of the claim is not clear because the relation between the conditional probability density and the medium is not defined.
Claims 13 and 14 depend upon claim 12, and thus include the aforementioned limitation(s) without providing further clarity as to the intended scope.

Claim 17 recites the limitation "the time-series datasets transmitted from a source node to a destination node" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Also, the term “higher-order” in claim 17 is a relative term which renders the claim indefinite. The term “higher-order” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 18-20 depend upon claim 17, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (Nonlinear Dynamic Boltzmann Machines for Time-Series prediction, Jan. 2017, pgs. 1833-1839 – in attached IDS) in view of Akgiray (Conditional Heteroscedasticity in Time Series of Stock Returns: Evidence and Forecasts, Jan. 1989, pgs. 55-80).

As per claim 1, Dasgupta teaches a computer-implemented method executed on a processor for employing a dynamic Boltzmann machine (DyBM) to predict a higher-[a Gaussian DyBM combined with a RNN controlling the bias input for predicting multi-dimensional time-series data (pg. 1833, abstract, etc.) for high-dimensional time series prediction scenarios (pg. 1839, conclusion)], the method comprising: acquiring the time-series datasets transmitted from a source node to a destination node of a neural network including a plurality of nodes [the RNN layer computes high dimensional nonlinear feature map of past input sequences to the DyBM (where both the RNN and DyBM have a plurality of nodes) (pgs. 1833-1834, intro; etc.)]; learning, by the processor, a time-series generative model based on the DyBM with eligibility traces [the DyBM is a generative model of temporal pattern sequences utilizing eligibility traces(pg. 1833, intro; etc.)].
While Dasgupta teaches that the DyBM may be related to an autoregressive model (see, e.g., pg. 1833, intro) it does not teach obtaining, by the processor, parameters of a generalized auto-regressive heteroscedasticity (GARCH) model to predict a time-varying second-order moment of the time-series datasets.
Akgiray teaches obtaining, by the processor, parameters of a generalized auto-regressive heteroscedasticity (GARCH) model to predict a time-varying second-order moment of the time-series datasets [prediction of conditional variance moment (second order moment) of temporal (time series) behavior of stock market returns is made using a GARCH model (pg. 55, left side describes the dataset and prediction, right side the GARCH model)].
Dasgupta and Akgiray are analogous art, as they are within the same field of endeavor, namely using models to predict time series data, including financial data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GARCH model for predicting variance for time series financial data, as taught by Akgiray, in the system for predicting time series data values in the system taught by Dasgupta.
Akgiray provides motivation as [the GARCH model provides superior prediction accuracy for variance prediction (pg. 55, etc.)].

As per claim 2, Dasgupta/Akgiray teaches wherein the time-series datasets are financial time-series data [the time series data includes financial data (Dasgupta: pg. 1834, intro; Akgiray: pg. 55, section I; etc.)].

As per claim 3, Dasgupta/Akgiray teaches wherein the DyBM is trained online to predict time-varying means by maximizing a log-likelihood that assumes the time-varying second-order moment is fixed [the DyBM is trained online to predict a time varying means by maximizing a log-likelihood assuming a fixed variance (Dasgupta: pgs. 1835-1836, Gaussian DyBM as extended vector autoregression shows equation (8) for means with fixed variance and describes parameters; Online training of a RNN-Gaussian DyBM describes online training)].

As per claim 4, Dasgupta/Akgiray teaches wherein a conditional probability is: 
    PNG
    media_image1.png
    94
    458
    media_image1.png
    Greyscale
 , where x is a series of patterns, t is time, N is a number of layers, T is layers of units, and i, j are units in layers [a conditional probability density is given by the equation presented (Dasgupta: pgs. 1834-135, see equation (1) for the claimed equation and the description for the given variables)].

As per claim 5, Dasgupta/Akgiray teaches wherein a Gaussian distribution for each j unit of the conditional probability density is: 
    PNG
    media_image2.png
    113
    509
    media_image2.png
    Greyscale
, where σ is a variance, μ is an expected value, x is a series of patterns, t is time, and T is layers of units, and i, j are units in layers [a Gaussian distribution for x is given by the equation presented (Dasgupta: pgs. 1834-135, see equation (2) for the claimed equation and the description for the given variables)].

As per claim 6, Dasgupta/Akgiray teaches wherein the expected value of the j-th unit is: 
    PNG
    media_image3.png
    97
    528
    media_image3.png
    Greyscale
, where b is a bias, w is a weight, d is a conduction delay, K are column vectors, U is a learning parameter, t is time and δ is a time point difference [the expected value for the j-th unit at time t when conduction delay is considered is given by the equation presented (Dasgupta: pgs. 1834-1835, see equations (6) and (8) for the claimed equation and the description for the variables given)].

As per claim 7, Dasgupta/Akgiray teaches wherein the GARCH is given by 
    PNG
    media_image4.png
    162
    578
    media_image4.png
    Greyscale
, where σ is a variance, t is time, x is a series of patterns, μ is an expected value, ε is a noise that is assumed to follow Normal distribution, b is a bias, a is an eligibility trace, and i, j are units in layers [the GARCH model is described by the series of presented equations (Akgiray: pg 67, see equations (3)-(6) which describes the claimed equations and the description of the claimed variables and normal distribution)].

As per claim 9, see the rejection of claim 1, above, wherein Dasgupta/Akgiray also teaches a non-transitory computer-readable storage medium comprising a computer readable program executed on a processor for employing a dynamic Boltzmann machine (DyBM) to predict a higher-order moment of time-series datasets, wherein the computer-readable program when executed on the processor causes a computer to perform the method [a computer including CPU running instructions from a memory is used to implement the system to perform experiments (Dasgupta: pg. 1836, Numerical experiments)].

As per claim 10, see the rejection of claim 2, above.

As per claim 11, see the rejection of claim 3, above.

As per claim 12, see the rejection of claim 4, above.

As per claim 13, see the rejection of claim 5, above.

As per claim 14, see the rejection of claim 6, above.

As per claim 15, see the rejection of claim 7, above.

As per claim 17, see the rejection of claim 1, above, wherein Dasgupta/Akgiray also teaches a system for employing a dynamic Boltzmann machine (DyBM) to predict a higher-order moment of time-series datasets, the system comprising: a memory; and one or more processors in communication with the memory, configured to perform the method [a computer including CPU running instructions from a memory is used to implement the system to perform experiments (Dasgupta: pg. 1836, Numerical experiments)].

As per claim 18, see the rejection of claim 2, above.

As per claim 19, see the rejection of claim 7, above.


Allowable Subject Matter
Claims 8, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While the cited art teaches various GARCH and DyBM models for predicting time series data, none of the cited art either alone or in combination appear to teach the claimed GARCH given by the given expression with the claimed parameters combining the GARCH and DyBM.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kajino (A Functional Dynamic Boltzmann Machine, August 2017, pgs. 1987-1993) – discloses a gaussian DyBM similar to Dasgupta, above.
Chung (Financial Time Series Forecasting using Conditional Restricted Boltzmann Machine, Dec. 2015, pgs. 0-192) – discloses financial time series data prediction using different types of models including Boltzmann machines and GARCH models.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128